Citation Nr: 0210699	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for syphilis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from May 1956 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
syphilis.  This matter was previously before the Board in 
June 2001, when it was remanded for further development and 
for consideration of the provisions of the Veterans Claims 
Assistance Act of 2000.  Following the requested development, 
the RO continued its denial of the claimed benefit.  The case 
is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although syphilis was present in service, neither 
syphilis nor residuals of syphilis are shown currently.  


CONCLUSION OF LAW

Syphilis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The veteran's original claim for compensation benefits (VA 
Form 21-526) was filed in March 1999 and has been 
continuously prosecuted ever since.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the claimed benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In March 2000, the veteran and his 
representative were provided a statement of the case with 
respect to the issue of service connection for syphilis.  
Supplemental statements of the case were furnished on two 
occasions in April 2000 and in June 2000.  Following the 
Board's remand in June 2001, another supplemental statement 
of the case was provided to the veteran and his 
representative in January 2001.  These documents set forth 
the legal criteria governing service connection in this case, 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the appellant of the 
information and evidence necessary to substantiate his claim.  
The January 2001 supplemental statement of the case contained 
all pertinent provisions of the VCAA.  

In addition, the Board notified the appellant in its remand 
of June 2001 of the type of evidence necessary to 
substantiate his claim.  Correspondence that the RO sent to 
the veteran in June 2001 informed him of the type of evidence 
necessary to substantiate his claim and of the respective 
obligations of VA and the veteran in obtaining and submitting 
evidence in support of the claim.  In a statement received in 
July 2001, the veteran informed the RO that he was unaware of 
any other evidence that would be pertinent to the claim and 
requested that the claim be processed on the current 
evidence.  In view of the foregoing, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  Although most of the service medical records 
are unavailable, presumably having been destroyed in the 1973 
fire at the National Personnel Records Center, a service 
medical record entry was obtained and considered by the RO.  
This record showed that the veteran was treated in service 
for syphilis.  As noted below, the Board for purposes of this 
appeal concedes that syphilis was present in service.  This 
appeal turns on a different issue, that is, whether there is 
competent medical evidence that the veteran has syphilis or 
the residuals of syphilis now.  Thus, no further development 
of information within the control of the government is 
necessary to an equitable disposition of this appeal.  The 
evidence necessary to adjudicate the issue on appeal, 
including private medical evidence identified by the veteran, 
has been obtained in this case.  Neither the veteran nor his 
representative has pointed to any other evidence that needs 
to be obtained, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded a VA neurologic examination in 
October 2001 that included the examiner's review of the 
record and his rendering of a medical opinion.  This opinion 
suggested that another lumbar puncture was necessary to 
absolutely rule out the presence of neurosyphilis.  For the 
reasons stated below, the Board determines that further 
medical development of this claim is not warranted.  Rather, 
the totality of the record demonstrates that VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have been met by the RO.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, there must be a 
showing of current disability, and there is none here.  

The record shows that most of the veteran's service medical 
records were destroyed in the fire at the National Personnel 
Records Center in 1973.  However, one service medical record 
entry survived showing that the veteran was treated in 
service for primary syphilis that did not exist prior to 
service.  His sister's statement, received in January 2000, 
is consistent with this evidence.  For purposes of this 
appeal, the Board concedes the presence of syphilis in 
service.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991) (where service medical records are 
unavailable, VA has a heightened duty to assist and to 
explain the reasoning underlying its decision).  

However, the mere presence of syphilis in service is not 
enough.  There must also be a showing of current disability 
and of a link of the current disability to service.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  The Federal Circuit has also held that a 
claimant must have the claimed disability at the time of his 
application for benefits, not merely findings in service.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

Although the veteran was treated for syphilis in service, 
there is no competent evidence that he has syphilis or the 
residuals of syphilis currently.  Although the presence of 
syphilis was suspected because of a positive rapid plasma 
reagin (RPR) test when the veteran was hospitalized by VA 
from March to April 1990, subsequent diagnostic testing did 
not confirm its presence.  It was noted at that time that the 
veteran had a history of syphilis for which he was treated in 
service and now had a positive screening test for 
neurosyphilis, but a neurologic consultation was negative for 
symptoms consistent with syphilis.  A CT scan of the head was 
normal, and a lumbar puncture to test the cerebrospinal fluid 
(CSF) for evidence of neurosyphilis was likewise felt to be 
normal.  The veteran was admitted because he was feeling 
depressed, but the psychiatric diagnoses on discharge from 
the hospital did not indicate the presence of psychiatric 
residuals of the syphilis he had in service.  

Moreover, the veteran underwent a VA neurologic examination 
in October 2001 specifically for the purpose of confirming or 
ruling out the presence of syphilis.  The report of 
examination shows that the examiner reviewed the record.  The 
examiner noted the positive RPR test in 1990 but stated that 
the subsequent normal lumbar puncture was definitive for the 
exclusion of syphilis at that time.  Following an 
examination, the examiner was of the opinion that the veteran 
did not have syphilis or the residuals of syphilis currently.  
The examiner said that neurosyphilis was not found but that 
the presence of neurosyphilis "cannot be absolutely ruled 
out unless [a] lumbar puncture is done."  

A lumbar puncture is an invasive procedure with some 
attendant risks.  While a lumbar puncture was performed by VA 
in 1990, this was for diagnostic and treatment purposes and 
not for purposes of compensation.  Normally, the Board does 
not request invasive procedures for purposes of determining 
entitlement to compensation.  Thus, the Board must make its 
determination based on the evidence of record.  The Board 
observes that the examiner did not find that syphilis or 
neurosyphilis was present.  Although the latter diagnosis 
could not be "absolutely ruled out" without a lumbar 
puncture, the Board concludes that the examiner's findings, 
when considered in light of the other evidence of record, are 
sufficiently definitive to rule out the presence of syphilis 
or neurosyphilis for compensation purposes.  The fact that 
the presence of neurosyphilis could not be absolutely ruled 
out without a lumbar puncture suggests that even without that 
invasive diagnostic procedure, the preponderance of the 
evidence is against a finding that neurosyphilis is present.  

The veteran as a lay person is not competent to overcome this 
finding by his belief that he currently manifests the 
residuals of his inservice syphilis.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (a lay person is capable of 
providing evidence of symptomatology but is not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms).  See also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience"; such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.")  None of the 
private medical evidence obtained shows the presence of 
syphilis or residuals of syphilis.  Although a positive RPR 
(syphilis) was noted when the veteran was seen at the VA 
mental hygiene clinic in May 1995, none of the subsequent 
treatment reports reflect this finding or in any way refer to 
it.  This suggests that this was a historical diagnosis based 
on the 1990 inpatient treatment report and not an independent 
finding.  In any case, the opinion of the VA examiner in 2001 
that the veteran did not have syphilis or the residuals 
thereof is entitled to greater weight since it was based on a 
review of the entire record.  

As the preponderance of evidence is against a finding that 
the veteran currently has syphilis or the residuals of 
syphilis, the claim for service connection for syphilis must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  


ORDER

Service connection for syphilis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

